Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4-10 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20180217736 to Nam et al.

As to claim 1, Nam discloses a computing device, comprising: a processor [120], a location sensor [satellite, beacon, triangulation location detector: paragraph 0047], and a memory [130] storing a first application [140], wherein the processor is configured to: receive a location of the computing device via the location sensor [identify location information of device: paragraph 0047]; identify a current time [determine current time: paragraph 0048]; determine that the location of the computing device and the current time correspond to a time and location pattern associated with the first application [determine a recommended application based on the application execution time and application execution location: paragraph 0042]; and provide an identification of the first application via 

As to claim 4, Nam discloses the processor is further configured to: detect a launch of the first application responsive to an interaction with a user interface of the computing device [paragraph 0042]; identify a time of launch of the first application and a location of the computing device at the time of launch of the first application [device keeps track of application execution time and application execution location: paragraph 0042 and 0050]; and generate the time and location pattern associated with the first application based on the identified time of launch of the first application and the location of the computing device at the time of launch of the first application [add information to history to determine recommended application at a given time and location: paragraph 0050]. 

As to claim 5, Nam discloses the processor is further configured to: determine that the location of the computing device and the current time corresponding to a second time and location pattern associated with a second application [switching to another application: paragraph 0045; add information to history for every application executed at a given time and location: paragraph 0050]; calculate a first score for the first application and a second score for the second application, based on a historical log of access to the first application and second application by the computing device [prioritizing recommended applications based on historical execution data: paragraph 0042]; and provide an identification of the second application via the user interface of the computing device, responsive to the determination that the location of the computing device and the current time correspond to the second time and location pattern associated with the second application [show recommended application to 

As to claim 6, Nam discloses the processor is further configured to calculate each of the first score and the second score based on a number of accesses to the corresponding application by the computing device in a time period [recommended application has higher priority if it has been executed many times in the time period: paragraph 0048]. 

As to claim 7, Nam discloses the processor is further configured to calculate each of the first score and the second score, adjusted by a cooling function [priority may be assigned based on most recent usage or associated execution: paragraph 0086]. 

As to claim 8, Nam discloses the processor is further configured to calculate each of the first score and the second score proportional to a proportion of accesses of the corresponding application out of a number of accesses of all applications by the computing device during the time period [recommended application has higher priority if it has been executed many times in the time period: paragraph 0048]. 

As to claim 9, Nam discloses the processor is further configured to calculate each of the first score and the second score based on a number of accesses to the corresponding application by a plurality of computing devices in a time period while each computing device by said plurality of computing devices is within a distance of the location of the computing device [operations, i.e. 

As to claim 10, Nam discloses a method, comprising: receiving, by a processor of a computing device via a location sensor of the computing device, a location of the computing device [identify location information of device: paragraph 0047]; identifying, by the processor, a current time [determine current time: paragraph 0048]; determining, by the processor, that the location of the computing device and the current time correspond to a time and location pattern associated with a first application [determine a recommended application based on the application execution time and application execution location: paragraph 0042]; and providing, by the processor via a user interface of the computing device, an identification of the first application, responsive to the determination that the location of the computing device and the current time correspond to the time and location pattern associated with the first application [show recommended application to user on a recommended applications list: paragraph 0042]. 

As to claim 13, Nam discloses detecting, by the processor, a launch of the first application responsive to an interaction with a user interface of the computing device [paragraph 0042]; identifying, by the processor, a time of launch of the first application and a location of the computing device at the time of launch of the first application [device keeps track of application execution time and application execution location: paragraph 0042 and 0050]; and generating, by the processor, the time and location pattern associated with the first application based on the identified time of launch of the first application and the location of the computing device at the time of launch of the first application [add information to history to determine recommended application at a given time and location: paragraph 0050]. 

As to claim 14, Nam discloses determining, by the processor, that the location of the computing device and the current time correspond to a second time and location pattern associated with a second application [add information to history for every application executed at a given time and location: paragraph 0050]; calculating, by the processor, a first score for the first application and a second score for the second application, based on a historical log of access to the first application and second application by the computing device [prioritizing recommended applications based on historical execution data: paragraph 0042]; and providing, by the processor via the user interface of the computing device, an identification of the second application, responsive to the determination that the location of the computing device and the current time correspond to the second time and location pattern associated with the second application [show recommended application to user on a recommended applications list: paragraph 0042]; wherein the identification of the first application and the identification of the second application are provided in order according to the first score and the second score [show ranked recommended applications: paragraph 0088]. 

As to claim 15, Nam discloses calculating, by the processor, each of the first score and the second score based on a number of accesses to the corresponding application by the computing device in a time period [recommended application has higher priority if it has been executed many times in the time period: paragraph 0048]. 

As to claim 16, Nam discloses calculating, by the processor, each of the first score and the second score, adjusted by a cooling function [priority may be assigned based on most recent usage or associated execution: paragraph 0086]. 

As to claim 17, Nam discloses calculating, by the processor, each of the first score and the second score proportional to a proportion of accesses of the corresponding application out of a number of accesses of all applications by the computing device during the time period [recommended application has higher priority if it has been executed many times in the time period: paragraph 0048]. 

As to claim 18, Nam discloses calculating, by the processor, each of the first score and the second score based on a number of accesses to the corresponding application by a plurality of computing devices in a time period while each computing device by said plurality of computing devices is within a distance of the location of the computing device [operations, i.e. recommending applications based on a given location and time, may be performed by a plurality of computing devices: paragraph 0061]. 

As to claim 19, Nam discloses a non-transitory computer-readable medium having instructions stored thereon that, when executed by a process of a computing device, cause the computing device to: receive, via a location sensor of the computing device, a location of the computing device [identify location information of device: paragraph 0047]; identify a current time [determine current time: paragraph 0048]; determine that the location of the computing device and the current time correspond to a time and location pattern associated with a first application [determine a recommended application based on the application execution time and application execution location: paragraph 0042]; and provide, via a user interface of the computing device, an identification of the first application, responsive to the determination that the location of the computing device and the current time correspond to the time and location pattern associated with the first application [show recommended application to user on a recommended applications list: paragraph 0042]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180217736 to Nam et al., in view of U.S. Patent Application Publication 20190347107 to Ma et al.

As to claim 2, Nam teaches the limitations of the claim, including determination that the location of the computing device and the current time correspond to the time and location pattern associated with the first application [determine a recommended application based on the application execution time and application execution location: paragraph 0042], but does not teach that processor is further configured to launch the first application while suppressing display of output of the first application.  
Ma teaches determining current usage information of a terminal to determine if a recommended application may be launched [determine preloading an application based on current usage: paragraphs 0035-0037].  Thus, Ma teaches determining a recommended application similar to that of Nam.  Ma further teaches processor is further configured to launch the first application while 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ application preloading means as taught by Ma.  One of ordinary skill in the art would have been motivated to do so that the recommended application can be loaded.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of predicting a recommended application be executed.  Moreover, the application preloading means taught by Ma would improve the user’s experience of Nam because it reduces the apparent load time for launching an application.

As to claim 3, Ma discloses the processor is further configured to display output of the first application, responsive to detecting an interaction via the user interface with the identification of the first application [paragraph 0051]. 

As to claim 11, Ma discloses launching, by the processor, the first application while suppressing display of output of the first application [preloading application outside of the display screen: paragraphs 0060, 0064 and 0093-0094]; Nam teaches this is responsive to the determination that the location of the computing device and the current time correspond to the time and location pattern associated with the first application [determine a recommended application based on the application execution time and application execution location: paragraph 0042]. 

As to claim 12, Ma discloses displaying output of the first application, via a display of the computing device, responsive to detecting an interaction via the user interface with the identification of the first application [paragraph 0051]. 

As to claim 20, Ma discloses instructions that cause the computing device to: launch the first application while suppressing display of output of the first application [preloading application outside of the display screen: paragraphs 0060, 0064 and 0093-0094], and display output of the first application, responsive to detecting an interaction via the user interface with the identification of the first application [paragraph 0051].  Nam teaches this is responsive to the determination that the location of the computing device and the current time correspond to the time and location pattern associated with the first application [determine a recommended application based on the application execution time and application execution location: paragraph 0042].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERIC CHANG/Examiner, Art Unit 2186                                    



/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186